Title: To George Washington from John Parke Custis, 12 February 1778
From: Custis, John Parke
To: Washington, George



Hond Sir
Mt Airy [Md.] Feby 12th 1778

In my Last I informed you, of Mr Henry’s Purchase of my Estate in King & Queen; He is very anxious as well as Myself, to have the proper Titles made to Him, in order to his Payment of the Purchase Money. I directed Mr Hill to call upon Mr Wythe to draw the proper Conveyance between you and Me, according to your Directions to Me, conveyed in a Letter of yours some time last Fall. Mr Hill has neglected to answer Me on that Head until the last Post; He writes, that on Application to Mr Wythe & my Uncle Dandridge, He was answered, that either could do It, if they had the Papers that passed between you and Mr Black, that the Transaction was of such long Standing, that they had forgot the Purport of the writeings. Thus the Matter rests. you will much oblige Me Sir if the Importance of your Business will, permit, and you can recollect where the Papers were deposited, by informing Me as early as convenient of the Place. I set off for Williams[bur]g assoon as the Weather will permit, and you will please to direct to Me in Williamsburg, that I may get the Matter settled when I am down. We have now the deepest Snow on the Ground, We have had this Winter.
I intended to have sent you by this Post the last Virginia Paper, which contain’d a List of Laws passed the last Session, but by some Accident I have mislaid It. I will endeavour to give you the Heads of the most important from Memory. They have passed a good many Laws, as one had a right to Expect from a three Month setting, and have acted much more to the Satisfaction of their Constituents then They did last Session: the Law for the Draught of single Men, is the only one that I have seen at Length and Which I inclose for your Perusal. This Law has been

of much Service to the Clergy in general, and to some particular Wemen who might have kept the hated Epithet of old Maid, the young Men finding a Wife to be much easier & cheaper got, then a Substitute, are alludeing the Law by marrying—the Draught is over in most Counties, and will take Place in Fairfax next Monday. A Bill for laying an assesment on Lands, Negroes, Salaries, Annuities, Horses, Cattle, Plate Money &c. A Bill for sequestring all British Property, and enabling those who are indebted to British Subjects to pay their Debts, and directing the Process of Suits in which they are concerned. A Bill for appointing a high Court of Chancery, whereof Mr Pendleton, Wythe, and R. C. Nicholas are Judges with a Salary of £500 per Annum. The Judges of the General Court, I am afraid I do not recollect them all, Mr Joseph Jones, Tom Lee, Tomson Mason, John Blair, Paul Carrington are the Gentlemen as well as I recollect. you will I doubt not agree with me that these two Courts are filled with great Propriety.
I must now beg of you to present my Love to my Mother, who I hope got to Camp before the Bad Weather set in, and without any Accident. as Nelly writes by this Post, it will be needless for Me to repeat, that we are all well, and join with the greatest Sincerety in wishing you both, Health and every Happiness in this World, and that in particular I subscribe Myself your most Affecte

J. P. Custis


P.S. I forgot to mention a Law for clothing the Troops belonging to Virginia in the Contl Service, which is so arbitrary, that nothing but the Situation of the Army could justify, the Law went through both Houses in one Day, and the Commisarys dispatchd to the different Ports, who made seizure of every thing necessary for the Army. This and the Draught shew that our Government is well establish’d in the Minds of the People.

